Citation Nr: 1114817	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal joint.  

2. Entitlement to a disability rating in excess of 10 percent for a left foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal joint.  

3. Entitlement to a disability rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe.

4. Entitlement to a disability rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the left fifth toe.

5. Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2001, January 2002 to June 2002 and October 2002 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the RO in St. Louis, Missouri.  The April 2008 rating decision continued 10 percent disability ratings for hyperkeratotic lesions at the interphalangeal joint of the great toe and metatarsal head of the fifth toe, right foot, and hyperkeratotic lesions at the interphalangeal joint of the great toe and metatarsal head of the fifth toe, left foot, and denied service connection for bronchial asthma.  The July 2009 rating decision continued 10 percent disability ratings for hammertoe formation affecting the first and fifth toes, right foot, status post fusion surgery of the interphalangeal joint of the first toe, and hammertoe formation affecting the first and fifth toes, left foot, status post fusion surgery of the interphalangeal joint of the first toe.

In January 2010, the Veteran withdrew her earlier request for a Decision Review Officer hearing; as such, the Board may proceed with appellate review.

The Board has recharacterized the increased rating issues as reflected above to more accurately describe the nature of the Veteran's service-connected disabilities.

The record reflects that the Veteran submitted a statement in July 2008 seeking service connection for heel spurs of the left foot.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's service-connected post-operative residuals of hallux valgus deformity of the right first toe and hammertoe deformity of the right fifth toe are manifested by pain, tenderness over the first and fifth toes, full-to-decreased flexion of the first toe, and decreased strength of the first toe.

2. The Veteran's service-connected post-operative residuals of hallux valgus deformity of the left first toe and hammertoe deformity of the left fifth toe are manifested by pain, tenderness over the first and fifth toes, and full range of motion of the first toe.

3. The Veteran's service-connected hyperkeratotic lesions of the right foot are manifested by multiple clavi at pressure points, moderate to significant tenderness over the base of the first toe, and significant paresthesia and hyperesthesia of the base of the first toe.  

4. The Veteran's service-connected hyperkeratotic lesions of the left foot are manifested by multiple clavi at pressure points, and some discomfort over the base of the fifth toe.  

5. The preponderance of the evidence is against a finding that bronchial asthma had its onset in service, or is otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 30 percent, but no higher, for a right foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.27, 4.71a, Diagnostic Code 5284 (2010).

2. The criteria for a rating in excess of 10 percent for a left foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5280, 5284 (2010).

3. The criteria for a rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7824 (2010).

4. The criteria for a rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the left fifth toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7824 (2010).

5. Bronchial asthma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the veteran's claims folder, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1)  that is necessary to substantiate the claim; (2)  that VA will seek to provide; (3)  that the claimant is expected to provide; and (4)  request that the claimant provide any evidence in her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of her disability has on her employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

Prior to and following the initial adjudication of the Veteran's claims, letters dated in August 2007 and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised the Veteran of the information necessary to substantiate the claims, and of her and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence she could submit, which would be pertinent to her claims, and advised to send any medical reports that she had.  He was also told that it was ultimately her responsibility to support the claims with appropriate evidence.  In addition, the Veteran was given proper notice pursuant to the Vazquez requirements in the March 2009 letter and provided ample opportunity to respond.  Her responses have been associated with the claims file.

Subsequent to the issuance of the issuance of the March 2009 letter, the claims were adjudicated and readjudicated in the July 2009 rating decision, February 2010 SOC, February 2010 SSOC and April 2010 SSOC.  Thus, there was no deficiency in notice and a harmless error analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

With respect to service connection claims, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this case because the only evidence indicating the Veteran currently has bronchial asthma is her own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination.  The Veteran has received ongoing treatment from the VA Medical Center and none of the treatment records on file reflect any problems related to bronchial asthma.  As there is no medical evidence of a current disability, the Board concludes that an examination is not necessary to the resolution of this claim.  

As to increased rating claims, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in January 2008 and June 2009.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the Veteran's disabilities.  In this regard, it is noted that the opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2008 and June 2009 examination reports are thorough and supported by the VA treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran seeks increased disability ratings for her service-connected residuals of hallux valgus deformity of the right first toe and hammertoe deformity of the right fifth toe, residuals of hallux valgus deformity of the left first toe and hammertoe deformity of the left fifth toe, hyperkeratotic lesions on the right foot, and hyperkeratotic lesions on the left foot, each evaluated as 10 percent disabling.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to report that she experiences certain symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  she is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As a preliminary matter, the Board notes that, in addition to her service-connected foot disabilities, the Veteran is also shown to have bilateral pes planus, a condition for which service connection has not been established.  When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the matter presently before the Board, however, the symptomatology and effects of the non-service-connected disability can be separated from those of the service-connected disability, rendering 38 C.F.R. § 3.102 inapplicable.

VA treatment records reflect ongoing treatment at the podiatry clinic for complaints of foot pain, debridement of multiple hyperkeratotic lesions and evaluation for orthotic footwear and inserts.  Treatment notes dated from February 2008 to September 2009 show the Veteran denying symptoms of numbness, tingling, burning sensation, rest pain or claudication.  Dermatological evaluation revealed cicatrix transversely across the right interphalangeal joint that was enveloped.  There was no drainage, erythema or SOI.  Hyperkeratosis sub right fifth metatarsal and plantar aspect of the interphalangeal of the right hallux was noted.  On neurological evaluation, there was negative tinel's sign over the lateral/medial dorsal cutaneous of the right hallux.  Protective sensation was intact at all sites with SWMF 5.07.  Vascular evaluation revealed palpable pedal pulses 2/4, CFT under 3 seconds x 10, and no edema to the right hallux or right fifth digit.  Range of motions at the metatarsalphalangeal joint, metatarsal head, subtalar joint were full, pain-free and without crepitus.  Arch height weight-bearing and nonweight-bearing were within normal limits.  There was mild tenderness to palpation over the incision sites over the right hallux, pain with inverting and everting of the distal phalanx of the right hallux, a pop at the distal aspect of the right hallux at the location of the screw, and minimal motion manipulation of the interphalangeal joint.  

The Veteran was afforded a VA examination in January 2008 for evaluation of her bilateral foot disabilities.  She reported being limited to four hours of prolonged standing, which had interfered with her ability to work as a letter carrier for USPS.  She also reported taking over the counter pain relievers on a daily basis for discomfort in her feet and wearing special orthotic shoes and orthotic inserts in her shoes.  On physical examination, the Veteran was found to have tenderness over the first and fifth toes of both feet and callus like growths over the base of the first and fifth toes of both feet.  There was moderate to significant tenderness over the base of the first right toe and some discomfort over the base of the left fifth toe in the area of significant callus formation.  The Veteran had decreased flexion of the right toe, as compared to the left toe, and decreased strength of resistance to dorsiflexion and plantar flexion of the right first toe of 2/4 on the right, as compare to 4/4 for the left first toe.  This did not change with repetitive use.  There was significant paresthesia and hyperesthesia of the base of the right first toe.  The Veteran walked slowly and was not able to stand on her toes.  X-rays of both feet were consistent with surgery of first and fifth right and left toes.  The Veteran was diagnosed with residuals of hallux valgus deformity of the right and left first toes and residuals of hammertoe of the right and left fifth toes with paresthesia and chronic pain requiring medication, orthotics, and foot inserts.  

The Veteran underwent another VA feet examination in June 2009.  She complained of constant pain, as well as weakness and stiffness, in both feet.  Physical examination of both feet revealed some tenderness on palpation of the interphalangeal joint of the first toe.  There was otherwise no objective evidence of painful motion, edema, instability, weakness or tenderness.  Gait was normal.  The Veteran had a 2 x 2 cm callosity under the head of the fifth metatarsal bilaterally, which had been trimmed.  There was no skin breakdown and no unusual shoe wear pattern, no vascular changes.  Capillary refill time was normal.  Posterior tibial and dorsalis pedis arteries were palpable.  There were no hammertoes, high arch, clawfoot, hallux valgus or other deformities detected.  Range of motions of the metatarsophalangeal joint of the first toe were normal.  The Veteran was diagnosed with right foot status post fusion surgery of interphalangeal joint of the first toe and hyperkeratosis, and left foot status post fusion surgery on interphalangeal joint of the first toe and hyperkeratosis.  

At a subsequent June 2009 VA examination for skin diseases, the Veteran was found to have multiple clavi, which were at pressure points.  There was no gross deformity or disfigurement.  Less than 1 percent of the body surface was involved in unexposed areas and zero percent of the body surface area was involved in the exposed areas.  The diagnosis was clavi on the feet due to pressure from posture, weight and shoes.  This was not a disabling condition.  

a. Residuals of Post-Operative Hallux Valgus and Hammertoe Deformities

The Veteran is service-connected for residuals of hallux valgus deformity of the right first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the right fifth toe, status post arthroplasty of the fifth interphalangeal joint.  Each of these disabilities is presently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5282-5280 (hammer toe-hallux valgus).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

In this case, the Veteran is shown to have residuals of post-operative hallux valgus, which warrants the highest rating of 10 percent rating under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.  She is already assigned this maximum rating for each foot.  Additionally, although the Veteran was previously treated for hammertoe of the fifth toe bilaterally, to include arthroplasty, there is no evidence of any hammertoe deformities during the period on appeal.  Indeed, it was noted at the June 2009 feet examination that there were no hammertoes.  Thus, a separate compensable rating for hammertoes under Diagnostic Code 5282 is not warranted.  See 38 C.F.R. § 4.71a.  

Next, the Board must consider other possible avenues for a higher (or separate) rating.  However, most of the remaining diagnostic codes are not applicable here.  The Veteran's bilateral foot disability is not shown to be productive of weak foot under Diagnostic Code 5277, pes cavus under Diagnostic Code 5278, Morton's disease under Diagnostic Code 5279, hallux rigidus under Diagnostic Code 5281, or malunion or nonunion of tarsal or metatarsal bones under Diagnostic Code 5283.  Indeed, the medical evidence of record is negative for all of these foot disorders.  In addition, Diagnostic Code 5276 is not appropriate because, as discussed above, the Veteran is not service-connected for pes planus.  

Finally, Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board observes that words such as "moderate," "severe," and "pronounced," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence, as summarized above, demonstrates that the Veteran has tenderness over the first and fifth toes of both feet.  The Board observes that the symptoms in the right foot are shown to be worse than in the left foot.  At the January 2008 examination, there was decreased flexion and strength in the right first toe, with no change after repetitive use; the Veteran reported flare-ups after prolonged standing.  At the June 2009 feet examination, however, range of motion of the metatarsophalangeal joint of the first toe was normal, and there was no evidence of painful motion instability or weakness.  VA treatment records reflects findings of mild tenderness to palpation over the incision sites over the right hallux, pain with inverting and everting of the distal phalanx of the right hallux, a pop at the distal aspect of the right hallux at the location of the screw, minimal motion manipulation of the interphalangeal joint, and full range of motion at the metatarsalphalangeal joint and metatarsal head.  Without accounting for the callus formations and related symptoms associated with the Veteran's separately service-connected hyperkeratotic lesions, which will be discussed below, the Board finds the residual post-operative symptoms in the right foot to be representative of a moderate disability, thereby warranting a higher rating of 20 percent under Diagnostic Code 5284.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  However, as to the left foot symptoms, the Board finds such residual post-operative symptoms to be representative of a mild disability, thereby warranting a 10 percent rating under Diagnostic Code 5284.  As the Veteran already receives a 10 percent rating for these symptoms under Diagnostic Code 5280, a separate rating under Diagnostic Code 5284 is not for application.  See id.  The Board notes that the Veteran's functional limitations were considered in the course of making the aforementioned determinations and are reflected in the 20 percent and 10 percent ratings for the Veteran's right foot and left foot, respectively.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered the rule for staged ratings.  Fenderson, supra; Hart, supra.  However, the evidence does not show that the Veteran's post-operative right foot disability has risen to the level for a rating in excess of 20 percent at any time during the period on appeal.  Likewise, her post-operative left foot disability has not been shown to have risen to the level for a rating in excess of 10 percent at any time. Therefore, the Board concludes that staged ratings are inapplicable.

As such, the Board concludes that an increased rating of 20 percent, but no higher, is warranted for the Veteran's residuals of hallux valgus deformity of the right first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the right fifth toe, status post arthroplasty of the fifth interphalangeal joint.  However, a rating in excess of 20 percent for residuals of hallux valgus deformity of the left first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the left fifth toe, status post arthroplasty of the fifth interphalangeal joint, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hyperkeratotic Lesions

The Veteran is also assigned separate ratings for her hyperkeratotic lesions.  Where a veteran's diagnosed disability does not match any of the diagnostic codes contained in the Rating Schedule, it is permissible to rate the disability under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.27.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  In this case, the Veteran's right foot hyperkeratotic lesions and left foot hyperkeratotic lesions have each been evaluated as 10 percent disabling under Diagnostic Code 7824.  

Under Diagnostic Code 7824, pertaining to diseases of keratinization (including icthyoses, Darier's disease, and palmoplantar keratoderma), a 10 percent rating is warranted when there is localized or episodic cutaneous involvement; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is either generalized cutaneous involvement or systemic manifestations; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when there is generalized cutaneous involvement or systemic manifestations; and, when constant or near-constant systemic medication, such as immunosuppressive retinoids, is required during the past 12-month period.  38 C.F.R. § 4.118.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's hyperkeratosis to be appropriately evaluated as 10 percent disabling for each foot throughout the entire period on appeal.  In order to meet the criteria for the next higher rating of 30 percent under Diagnostic Code 7824, the evidence would need to show either generalized cutaneous involvement or systemic manifestations; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The evidence of record, as previously summarized, does not reflect findings of any generalized cutaneous involvement, systemic manifestations, or the requirement of intermittent systemic medication.  Although the Veteran takes Motrin and Tylenol to relieve her foot pain, and receives ongoing treatment for palliative care, consisting of debridement of hyperkeratotic lesions, she has consistently denied numbness, tingling, burning sensation, rest pain, claudication.  In addition, findings have consistently been negative for drainage, erythema, and any neurological or vascular problems.  There were no findings of swelling, heat, redness, edema or skin breakdown at the June 2009 feet examination.  As such, ratings in excess of 10 percent for hyperkeratotic lesions of each foot are not warranted under Diagnostic Code 7824.

The Board has considered whether higher ratings may be available by analogy under another diagnostic code.  See 38 C.F.R. § 4.20.  Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

In this case, the criteria for the next-higher rating of 30 percent under Diagnostic Code 7806 are not met.  At the June 2009 skin examination, it was noted that the Veteran's multiple clavi on the feet involved less than 1 percent of the body surface area in unexposed areas and zero percent of the body surface area in the exposed areas.  A rating in excess of 10 percent under this diagnostic code is therefore not warranted.

In light of the foregoing, the Board finds that increased ratings for hyperkeratotic lesions of the bilateral feet are not warranted.  Staged ratings are not indicated in this case, as the Board finds that the Veteran's disability has continuously been 10 percent disabling at all times during the period on appeal.  See Fenderson, 12 Vet. App. 119.

c. Extraschedular Referral

Finally, the Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluations for the Veteran's bilateral foot disabilities are not inadequate.  The Veteran reports that her foot condition affects her activities of daily living.  She also reports that she lost about 10 days of work within a 6-month period in her position as a letter carrier for the post office and that she has most recently been casing mail, which is primarily a standing job.  She is limited to a few hours of prolonged standing, which has interfered with her ability to work, and two to three blocks of walking.  The Board notes, however, that the Veteran's complained-of symptoms are those contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service- connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; Thun, supra.

III. Service Connection

The Veteran contends that she has bronchial asthma as a result of active service.  Specifically, she states that her bronchial problems were incurred in service and that she was diagnosed with bronchial asthma during basic training.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed that the evidence of record and finds that it fails to demonstrate the existence of a current disability involving asthma or other chronic bronchial condition.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  The Veteran, however, has not submitted any evidence or identified any records showing that she currently has bronchial asthma, despite having been afforded plenty of opportunity to do so.  Significant, although she was seen August 2005 with complaints of a cough for the past two months, she reported having no history of asthma that she was aware of.  She was assessed as having an upper respiratory tract infection and advised to quit smoking.  There is no indication that the Veteran has sought any other treatment for respiratory problems in recent years.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Without medical evidence of a current disability, the Veteran's claim fails to meet the requirements of service connection, and the Board need not undertake an analysis as to whether there is evidence of an in-service injury or disease.

The Board is mindful of the Veteran's statements regarding the etiology of her claimed bronchial asthma.  The Veteran can attest to factual matters of which she has first-hand knowledge; for example, she is competent to report that she experiences certain symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, her statements regarding the current nature and etiology of her disability are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, she cannot provide a competent opinion regarding diagnosis and causation.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bronchial asthma.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating of 30 percent, but no higher, for a right foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

A rating in excess of 10 percent for a left foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal, is denied.  

A rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe is denied.

A rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the left fifth toe is denied.

Service connection for bronchial asthma is denied.


REMAND

In her July 2007 claim for increased rating for hyperkeratotic lesions, the Veteran stated that this condition had worsened and prevented her from working and maintaining full time employment.  In this regard, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the AOJ has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the AOJ for consideration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to TDIU.

2. Thereafter, undertake any and all further development action indicated by the evidence of record to include, if necessary, a VA examination to assess the current severity of the Veteran's service-connected disabilities and determine whether the service-connected disabilities, alone, render her unemployable.  

3. Thereafter, the AOJ should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


